NO. 07-08-0240-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                     MAY 19, 2009

                         ______________________________


                            JOE N. DANIELS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B 17521-0801; HONORABLE ED SELF, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Following a plea of not guilty, Appellant, Joe N. Daniels, was convicted by a jury of

indecency with a child, enhanced. Punishment was assessed at fifty years confinement.
In presenting this appeal, counsel has filed an Anders1 brief in support of a motion to

withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738, 744-

45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008). Counsel candidly discusses why, under the controlling authorities,

the appeal is frivolous. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).

Counsel has demonstrated that he has complied with the requirements of Anders and In

re Schulman by (1) providing a copy of the brief to Appellant, (2) notifying him of his right

to file a pro se response if he desired to do so, and (3) informing him of his right to file a

pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408.2 By letter, this

Court granted Appellant thirty days in which to exercise his right to file a response to

counsel’s brief, should he be so inclined. Id. at 409 n.23. Appellant did file a response.

However, the State did not favor us with a brief.




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
        Notwithstanding that Appellant was informed of his right to file a pro se petition for
discretionary review upon execution of the Trial Court’s Certification of Defendant’s Right
of Appeal, counsel must comply with Rule 48.4 of the Texas Rules of Appellate Procedure
which provides that counsel shall within five days after this opinion is handed down, send
Appellant a copy of the opinion and judgment together with notification of his right to file
a pro se petition for discretionary review. In re Schulman, at 408 n.22 & at 411 n.35.

                                              2
         By the Anders brief, counsel contends he has found no issues to present on appeal.

However, he raises a potential charge error and then concedes that egregious harm, which

would be required to support reversal, is not demonstrated in the record. By his pro se

response, Appellant maintains (1) he was denied effective assistance of trial counsel and

(2) the child victim made multiple inconsistent statements in her testimony.


         We have independently examined the entire record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Stafford

v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such issues.

See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing the record,

counsel’s brief, and Appellant’s pro se response, we agree with counsel that there are no

plausible grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005).


         Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                              3